Citation Nr: 1707405	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  07-15 104	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a lower back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 1985.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2008.  A transcript of the hearing is associated with the claims file. 

The Veteran's claim was initially denied by the Board in a March 2009 decision.  However, pursuant to a Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (Court) in June 2010, the March 2009 decision was vacated.  The Board remanded the case in January 2011 and December 2011 for further evidentiary development.  The Board again denied the Veteran's claim in an October 2014 decision.  However, pursuant to another Memorandum Decision issued by the Court, the portion of the October 2014 decision, which denied service connection for a low back disorder, was vacated.  The Board remanded the case in September 2016 for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is also an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDING OF FACT

The Veteran has been diagnosed with a lower back disability and suffered a back injury during his active duty service; however, this injury has not been etiologically related to his current disability.

CONCLUSION OF LAW

The criteria for service connection for a lower back disability have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

As a preliminary matter, the Board notes that the Veteran contends that his recent VA examination was inadequate because it did not address secondary service connection.  See Appellate Brief, 3 (Jan. 26, 2017) (VBMS).  However, the Veteran has not been service-connected for any disability.  See, e.g., Rating Decision Codesheet, 1 (Aug. 23, 2016) (VBMS).  Prevailing on a theory of secondary service connection requires the existence of a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, the Board finds that this specific contention does not negatively impact the adequacy of the Veteran's examination.  Whereas there are no other contrary contentions in this regard, the Board finds that VA has substantially complied with all prior remand directives and also met all statutory and regulatory notice and duty to assist provisions.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board has thoroughly reviewed all the evidence of record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each piece evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Finally, in analyzing any claims made by the Veteran, the Board has an obligation to provide him with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Entitlement to service connection

The Veteran seeks service connection for a lower back disability.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been specifically diagnosed with lower back disabilities, to include spondylosis of the lumbosacral spine, chronic myofascial low back pain, sciatica, lumbar segmental dysfunction, degenerative disc disease, and spinal stenosis.  The Veteran's testimony and service treatment records corroborate that he injured his back during active duty.  This evidence satisfies the requirements of the first two service connection elements.  See Shedden, 381 F.3d at 1167.  

The Board now turns to the final, nexus requirement of Shedden: whether a causal relationship exists between the Veteran's present disability and his in-service complaints.  In this regard, the Board notes that the Veteran has stated that his lower back disability began during active duty service and continued thereafter.  For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").   Even if the Board assumes that the Veteran has a chronic condition capable of competent diagnosis by a layperson, he has not credibly shown continuity of symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (once evidence is determined to be competent, the Board must determine whether such evidence is also credible).

In weighing credibility, the Board may consider facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In a prior decision from October 2014, the Board cited to specific inconsistencies in the Veteran's statements as its reasons and bases for discounting their probative value.  See, e.g., Board Decision, 10-12 (Oct. 8, 2014) (VBMS) (noting that the Veteran reported varying onset of pain during post-service periods of employment, various post-service motor vehicle accidents, and a history of working in construction).  Notably, the Court found that these reasons were adequate for the Board's determination that the Veteran's statements were not credible regarding the onset and chronicity of his low back pain.  See Memorandum Decision, 4-5 (Apr. 21, 2016) (VBMS).  Consequently, the Board continues to find that these statements are not credible and assigns them limited probative weight.  See Caluza v. Brown, 7 Vet. App. 498 (1995); see also Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Despite the Veteran's assertions to the contrary, the chiropractic report indicating trauma to the Veteran's sacrum between the age of 15 and 25 does not demonstrate that the Veteran's current condition is related to service.  See Private Treatment Records, 1 (June 15, 2010) (VBMS).  In a prior decision from October 2014, the Board assigned limited probative value to the chiropractic report.  See Board Decision, 12 (Oct. 8, 2014) (VBMS).  The Board noted that there was no indication from the Veteran's service treatment records (STRs) that the in-service injury involved acute trauma to the sacrum and that the Veteran had suffered back injuries in the years following service.  See id.  The Board also found that the chiropractor did not conclude or offer any rationale that the Veteran's current condition was due to his in-service injury or began during service.  See id.  Notably, the Court found that these reasons were adequate to discount the probative value of the Veteran's private treatment records.  See Memorandum Decision, 5 (Apr. 21, 2016) (VBMS).   Consequently, the Board continues to assign these records limited probative weight.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The only deficiency the Court found with the Board's decision from October 2014 involved its determination that the May 2012 VA examiner's opinion was adequate, despite factual inconsistencies.  See Memorandum Decision, 3 (Apr. 21, 2016) (VBMS).  In this regard, the May 2012 VA examiner had stated that September 2006 x-rays indicated a possible injury occurring sometime in a 10 year period between the ages of 15 to 25.  See id. (noting that this time period would include the Veteran's active duty service from 1985).  The examiner also stated, however, that the Veteran's back x-rays from 2000 did not indicate a sacral injury and that the September 2006 x-rays may actually reflect an injury that occurred between 2000 and 2006, a period of time the Veteran was not on active duty.  See id.  On remand, the Board was directed to either adequately explain why the May 2012 examiner's opinion was not inconsistent or provide the Veteran with a new opinion.  See id.  The Board elected to remand the appeal to provide the Veteran with a new opinion.  See BVA Remand, 5-6 (Sept. 30, 2016) (VBMS).  

In November 2016, the new medical opinion was provided.  The examiner specifically reviewed the September 2006 radiology report and apparently deferring to that person's expertise, agreed with the radiologist's conclusion, which was "[t]here is evidence of trauma/injury to the sacrum between age 15 and 25 years old, according to developmental indications of the sacrum views."  See VA Medical Opinion, 1 (Nov. 23, 2016) (VBMS).  Although the new examiner's discussion does not wholly resolve the factual inconsistencies of the x-rays from 2000 and 2006, the opinion provider considered that the 2006 image interpreter had additional records available to him.  

As to the underlying question of service connection, the opinion provider concluded the claimed condition was less likely than not incurred in or caused by the claimed in-service injury.  To support that conclusion, the opinion provider noted the in-service injury was indicated to be a soft tissue injury, whereas the current disability effects the vertebral spine and discs; and that any sacral spine injury as may have occurred when the veteran was between age 15 and 25 would be unrelated to the veteran's current problems which are located primarily in the lumbar spine.  In addition, a continuity of symptoms was absent in the Veteran's case given the long gap between active duty and the first reported treatment.  Lastly, there are other more likely etiologies to account for the Veteran's present condition; notably, his years of working in construction and his 2000 motor vehicle accident.  Thus, the opinion concluded the Veteran's service injury was unrelated to, nor was it the cause of, his current back disorder.  As the opinion is based on a complete understanding of the record, and supported by sufficient rationale, the Board considers it to be highly probative.  

The Board acknowledges that the Veteran has submitted additional private treatment records since the October 2014 Board decision, which are related to his claim on appeal.  Private treatment records dated July 2015, document the Veteran's subjective report that he had his complaints since an Army injury, and that the he "possibly sustained a spondylolisthesis related to this trauma several years ago."  See Private Treatment Records, 13 (Dec. 21, 2016) (VBMS).  Notably, this appears to be only the examiner recording what the Veteran reported, rather than the examiner's conclusion after a consideration of all the facts.  This notion is reinforced in the follow-up note after x-rays, a nuclear bone scan, and an MRI was accomplished, where the treating physician stated "I am not sure why [the Veteran] hurts."  Thus, the Board finds these records cannot be reasonably seen as supporting a nexus between any current disability and service.    

According the VA medical opinion the most probative weight, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current back disabilities are caused by his active duty service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Consequently, the Board denies the Veteran's claim of entitlement to service connection for a back disability.   


ORDER

Service connection for a lower back disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


